246 F.3d 1149 (8th Cir. 2001)
Carol Jean Brooks, Appellant,v.Howmedia, Inc., a Delaware corp., et al., Appellees.
No. 00-1188
United States Court of Appeals, Eighth Circuit.
February 22, 2001

1
Appeal from the United States District Court for the District of Minnesota.


2
Appellees' petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court filed on January 10, 2001 are vacated.  The clerk will notify the parties of the time and place of oral argument at a later date.